DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-7 and 9-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: With respect to claims 1, 6 and 11, the prior art on record does not teach or fairly suggests the combination of the limitations: “adding a carrier batch field to a security carrier list, wherein the security carrier list comprising at least one security carrier; encoding, for a first security carrier in the security carrier list, a plurality of pieces of batch feature information of the first security carrier according to a preset encoding rule, so as to generate first carrier batch information of the first security carrier, and to add the first carrier batch information to the carrier batch field corresponding to a record where the first security carrier is located in the security carrier list, wherein the first security carrier is any security carrier, for which no carrier batch information has been configured, in the security carrier list; and configuring a supplementary security domain, a card application, an application installation package and an application provider for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list; wherein configuring a supplementary security domain for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list comprises: for each carrier batch information in the carrier batch information list, setting each carrier batch information to be associated with corresponding N number of supplementary security domains, wherein N is an integer greater than or equal to 1; and based on preset setting rules of the supplementary security domains, setting each security carrier with each carrier batch information as at least one of presetting first supplementary security domain and creating dynamically the first supplementary security domain, wherein the first supplementary security domain is any supplementary security domain among the N number of supplementary security domains corresponding to each carrier batch information.” Claims 2, 4, 5, 7, 9, 10, 12 and 13 depend on claim 1 an 6 respectively and are allowed with the same rationale thereto. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Cynthia Wu, Reg. No. 60,213 on July 18, 2022.
The application has been amended as follows:
In the claims:

(Currently Amended) A method for configuring a security carrier, comprising:
adding a carrier batch field to a security carrier list, wherein the security carrier list comprising at least one security carrier;
encoding, for a first security carrier in the security carrier list, a plurality of pieces of batch feature information of the first security carrier according to a preset encoding rule, so as to generate first carrier batch information of the first security carrier, and to add the first carrier batch information to the carrier batch field corresponding to a record where the first security carrier is located in the security carrier list, wherein the first security carrier is any security carrier, for which no carrier batch information has been configured, in the security carrier list; and
configuring a supplementary security domain, a card application, an application installation package and an application provider for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list;
wherein configuring a supplementary security domain for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list comprises:
for each carrier batch information in the carrier batch information list, setting each carrier batch information to be associated with corresponding N number of supplementary security domains, wherein N is an integer greater than or equal to 1; and
based on preset setting rules of the supplementary security domains, setting each security carrier with each carrier batch information as at least one of presetting first supplementary security domain and creating dynamically the first supplementary security domain, wherein the first supplementary security domain is any supplementary security domain among the N number of supplementary security domains corresponding to each carrier batch information.

2. (Original) The method according to claim 1, wherein the plurality of pieces of batch feature information in the carrier batch information of the first security carrier comprises a carrier issuer identifier, a carrier type, a batch number, generation time, and a reserved bit.

3. (Canceled). 

4. (Original) The method according to claim 1, wherein configuring a card application and an application installation package for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list further comprises:
for each carrier batch information in the carrier batch information list, setting each carrier batch information to be associated with corresponding M number of card applications, wherein M is an integer greater than or equal to 1; 
based on preset setting rules of the card applications, setting each security carrier with each carrier batch information as at least one of presetting first card application and dynamic loading the first card application, wherein the first card application is any card application among the M number of card applications corresponding to the first carrier batch information; and
when it is determined that each security carrier with each carrier batch information is configured as dynamic loading the first card application, setting each security carrier with each carrier batch information for at least one of presetting the application installation package of the first card application and non-presetting the application installation package of the first card application.

5. (Currently amended) The method according to claim 1, wherein configuring an application provider for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list further comprises:
for each carrier batch information in the carrier batch information list, based on preset configuration rules of the application providers, configuring each carrier batch information to be associated with corresponding P number of application providers, and configuring each security carrier with each carrier batch information to access applications provided by a first application provider, wherein the first application provider is any application provider among the P number of application providers, and P is an integer greater than or equal to 1.

6. (Currently Amended) An apparatus for configuring a security carrier, comprising:
an adding module configured to add a carrier batch field to a security carrier chip list, wherein the security carrier chip list comprising at least one security carrier; 
a processing module configured to encode, for a first security carrier chip in the security carrier chip list, a plurality of pieces of batch feature information of the first security carrier chip according to a preset encoding rule, so as to generate first carrier batch information of the first security carrier chip, and to add the first carrier batch information to the carrier batch field corresponding to a record where the first security carrier chip is located in the security carrier chip list, wherein the first security carrier chip is any security carrier chip, for which no carrier batch information has been configured, in the security carrier chip list; and
a configuration module configured to configure a supplementary security domain, a card application, an application installation package and an application provider for each of the security carrier chips according to identifier information and the carrier batch information of each security carrier chip in the security carrier chip list;
wherein the configuration module is further configured to:
for each carrier batch information in the carrier batch information list, set each carrier batch information to be associated with corresponding N number of supplementary security domains, wherein N is an integer greater than or equal to 1; and
based on preset setting rules of the supplementary security domains, set each security carrier chip with each carrier batch information as at least one of presetting first supplementary security domain and creating dynamically the first supplementary security domain, wherein the first supplementary security domain is any supplementary security domain among the N number of supplementary security domains corresponding to each carrier batch information.

7. (Original) The apparatus according to claim 6, wherein the plurality of pieces of batch feature information in the carrier batch information of the first security carrier chip comprises a carrier issuer identifier, a carrier type, a batch number, generation time, and a reserved bit.

8. (Canceled). 

9. (Original) The apparatus according to claim 6, wherein the configuration module is further configured to:
for each carrier batch information in the carrier batch information list, set each carrier batch information to be associated with the corresponding M number of card applications, wherein M is an integer greater than or equal to 1; 
based on preset setting rules of the card applications, set each security carrier chip with each carrier batch information as at least one of presetting first card application and dynamic loading the first card application, wherein the first card application is any card application among the M number of card applications corresponding to the first carrier batch information; and
when it is determined that each security carrier chip with each carrier batch information is configured as dynamic loading the first card application, set each security carrier chip with each carrier batch information for at least one of presetting the application installation package of the first card application and non-presetting the application installation package of the first card application.

10. (Previously presented) The apparatus according to claim 6, wherein the configuration module is further configured to:
for each carrier batch information in the carrier batch information list, based on preset configuration rules of the application providers, configure each carrier batch information to be associated with corresponding P number of application providers, and configure each security carrier chip with each carrier batch information to access applications provided by a first application provider, wherein the first application provider is any application provider among the P number of application providers, and P is an integer greater than or equal to 1.

11. (Currently amended) A computing device, comprising: 
a memory configured to store program instructions; and
a processor configured to call the program instructions stored in the memory, and execute the obtained program to perform
adding a carrier batch field to a security carrier chip list; 
encoding, for a first security carrier chip in the security carrier chip list, a plurality of pieces of batch feature information of the first security carrier chip according to a preset encoding rule, so as to generate first carrier batch information of the first security carrier chip, and to add the first carrier batch information to the carrier batch field corresponding to a record where the first security carrier chip is located in the security carrier chip list, wherein the first security carrier chip is any security carrier chip, for which no carrier batch information has been configured, in the security carrier chip list; and 

configuring a supplementary security domain, a card application, an application installation package and an application provider for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list;
wherein configuring a supplementary security domain for each of the security carriers according to identifier information and the carrier batch information of each security carrier in the security carrier list comprises:
for each carrier batch information in the carrier batch information list, setting each carrier batch information to be associated with corresponding N number of supplementary security domains, wherein N is an integer greater than or equal to 1; and
based on preset setting rules of the supplementary security domains, setting each security carrier with each carrier batch information as at least one of presetting first supplementary security domain and creating dynamically the first supplementary security domain, wherein the first supplementary security domain is any supplementary security domain among the N number of supplementary security domains corresponding to each carrier batch information.
.

12. (Currently amended) A non-transitory computer-readable storage medium, storing computer-executable instructions configured to enable a computer to perform the method according to claim 1.

13. (Currently amended) A computer program product comprising a non-transitory computer-readable medium that, when executed by a computer, configured to enable a computer to perform the method according to claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435